                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      February 11, 2021

BY ECF

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Ruben Weigand and Hamid Akhavan, S3 20 Cr. 188 (JSR)

Dear Judge Rakoff:

        The Government respectfully writes in reply to Defendants Hamid Akhavan and Ruben
Weigand’s (together, “Defendants”) letters, dated February 9, 2021 (Dkts. 140 (“Akhavan
Response”), and 143 (“Weigand Response”)), in opposition to the Government’s Motion in Limine
to admit into evidence certain business records on the basis of Rule 902(11) certifications (Dkt.
135 (the “Motion”)). Defendants argue primarily that the Government’s motion is premature
because it has not yet produced all of the relevant certificates from business records custodians,
and that they may yet be willing to stipulate that there is a proper foundation for certain categories
of the records. They are wrong that the motion is premature, and whether they may now consider
stipulating to some of the records’ authenticity is irrelevant.

        Federal Rule of Evidence 902(11) provides that records are self-authenticating if there is a
certification that meets the requirements of Rule 803(6), as long as the proponent has given the
adverse party reasonable written notice of the intent to offer the record and has made the record
and certification available for inspection so that the adverse party has a fair opportunity to
challenge them. In other words, the primary purpose of Rule 902(11) is to lay out a notice
procedure to give opponents an opportunity to make a meaningful objection to these otherwise
self-authenticating records.

        The Motion provided that notice, and yet Defendants have not articulated any specific
concern regarding the accuracy or authenticity of any of the records, or the contents of the
certificates, even where those have been in their possession for review and consideration for many
months. There is thus no reason that the Court cannot rule now that these documents are self-
authenticating pursuant to Rule 902(11).1 This is true even for the compilations of data maintained



1
  Other records identified in Exhibit A to the Motion for which the Government is still obtaining
the certificates, should similarly be admissible pursuant to Rule 902(11) after the Government has
produced those certificates, unless Defendants raise a valid and specific objection. The
by the banks and credit card companies for which the Government has produced the relevant
certificates, even though the defendants “anticipate” they will challenge these compilations,
notwithstanding that the compilations are wholly derived from business record data created and
maintained in the ordinary course of business.

        For example, the Government produced a business records certificate from a records
custodian at the same time that it produced GX 2301-2302, and these documents were identified
in the Government’s initial exhibit list disclosed on November 3, 2020. Defendants have not raised
any plausible challenge to the accuracy or authenticity of the information contained therein, or the
sufficiency of that certification, other than noting that GX 2301-2302 appears to have been created
in response to a Government query. Akhavan Response at 3 & n. 4. But, as discussed in the
Motion, such reports, generated from bank databases containing data maintained in the ordinary
course of business, are not outside the scope of Rule 803(6) merely because the report was created
in response to a Government query. See Motion at 4-5. If that were the case, quintessential
examples of business records—such as toll records produced from a telephone service provider
for a particular phone number and a particular time frame—would not qualify under Rule 803(6),
and evidence from businesses’ operational databases, which are particularly vast in the case of
financial institutions that collect large quantities of transaction data, would not be admissible into
evidence unless the entire dataset was produced. Such a requirement would be absurd, and would
lead to the introduction of irrelevant information and confusion at trial.

        The Government therefore respectfully requests that the Court rule that the Government
may introduce at trial—or at a minimum, self-authenticate at trial—the business records discussed
in the Motion pursuant to Federal Rule of Evidence 803(6) and 902(11). Despite the Defendants’
contention that the Government’s Motion is premature, prompt resolution of the Motion is critical
in order to ensure that the Government has sufficient time to make travel arrangements for these
records custodian witnesses. Most of these witnesses are from outside of New York and the
contiguous states and would need to quarantine and test in accordance with the Court’s protocols
prior to testifying as to the records’ authenticity.

                                                        Very truly yours,

                                                        AUDREY STRAUSS
                                                        United States Attorney

                                                  by:      /s/                        _____
                                                        Nicholas Folly
                                                        Tara LaMorte
                                                        Emily Deininger
                                                        Assistant United States Attorneys
                                                        (212) 637-1060 / 1041 / 2472

cc: all counsel of record (by ECF)


Government also recognizes that the admissibility at trial of specific exhibits may still be subject
to the Court’s determinations as to relevance and other objections.

                                                  2
